Citation Nr: 0119874	
Decision Date: 08/01/01    Archive Date: 08/10/01	

DOCKET NO.  99-15 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to a higher initial evaluation status post 
fracture superior and inferior right pubic rami (pelvis) in 
excess of a 10 percent rating prior to August 1, 2000, and a 
noncompensably rating from August 1, 2000.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel




INTRODUCTION

The veteran had active military service from September 1961 
to October 1965.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a July 1999 rating 
decision by the Department of Veterans Affairs (VA) 
Manchester, New Hampshire, Regional Office (RO), which 
granted the veteran service connection for "low back strain 
S/P fracture superior and inferior right pubic rami," and 
rated this disability as 10 percent disabling.

The Board notes that in a subsequent rating decision by the 
RO in May 2000, service connection was severed for the 
veteran's low back strain and his service-connected 
disability was recharacterized as "status post fracture, 
superior and inferior right pubic rami."  The disability 
evaluation was decreased from 10 percent to noncompensably 
disabling, effective August 1, 2000.  The veteran was 
notified of this determination in May 2000 and did not 
appeal.  Consequently, the Board will not address the 
propriety of the severance of service connection.  The 
veteran failed to report for his hearing at the RO in 
February 2001.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  A fracture of the right superior and inferior pubic rami 
has resolved and is currently asymptomatic.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 
10 percent for a low back strain/status post fracture 
superior and inferior right pubic rami prior to August 1, 
2000, and in excess of noncompensable subsequent thereto, 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.400(o)(1), 4.7, 4.10, 4.40 and Part 4, Codes 5292, 5299 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the veteran's service medical records shows that 
in August 1965 the veteran sustained a fracture to the 
superior and inferior right pubic rami as a result of being 
thrown from his motorcycle over a 10-foot embankment.  He was 
hospitalized, kept off his feet for a period of time, and was 
eventually released in September 1965 in an ambulatory 
condition without pain.  

Private clinical records received in February 1999 and later 
include a report of an April 1997 physical examination 
provided to the veteran by Eric C. Lewis, M.D.  Dr. Lewis 
noted that the veteran's lower extremities and spine were 
normal.  The veteran presented to the emergency room of a 
private hospital in May 1998 with complaints of severe back 
pain after lifting concrete blocks out of a truck.  Physical 
examination was significant for tenderness and pain in the 
left iliac crest and left flank area, respectively.  Acute 
back pain/muscle pull was the diagnosis.  An X-ray of the 
veteran's lumbar spine in May 1998 was essentially normal 
with no evidence of osteoarthritic changes, fractures or 
dislocations.  A June 1998 progress note recorded that the 
veteran was feeling totally rundown and had symptoms that 
included low back pain, for which he was being treated with 
Vicodin.  

VA clinical records dated between December 1999 and April 
1999 include an April 1997 physical therapy evaluation for a 
history of low back pain.  The veteran reported that he 
initially injured his back in a motorcycle accident in 1961, 
suffered several broken bones and was laid up in a hospital 
for eight months following this accident.  When asked to 
locate the bone that was broken the veteran pointed to his 
right iliac crest.  The veteran complained of back pain at 
the L4/5 level and stated that he had just ended a job due to 
severe back pain with heavy lifting.  He reported that his 
job entailed much heavy lifting and driving a truck for 
deliveries.  Examination of the back disclosed no increased 
tenderness to palpation of the bilateral lumbar paraspinals.  
There was increased muscle tension.  The veteran's gait and 
posture were free of deviations.  Range of motion of the 
bilateral lower extremities was within normal limits.  
Straight leg raising was to approximately 35 degrees with 
increased pain in the lumbar paraspinals.  Lumbar range of 
motion was as follows:  On flexion the veteran was able to 
reach his fingertips to his knees.  Extension was to 
approximately 50 percent of normal.  All lumbar movements 
were noted to cause increased low back pain.  

On a VA examination in June 1999 the veteran reported that he 
was a truckdriver for a lumber company, driving a 10-wheeler.  
He said he stopped working two months ago because of pain in 
his lower back, not in his pubic area.  The veteran said he 
had some pain, weakness and stiffness referable to his back 
in the morning and some fatigability.  On physical 
examination forward flexion was to 80 degrees, extension 
backwards was to 20 degrees, lateral flexion, bilaterally was 
to 30 degrees, rotation to the right was 30 degrees and to 
the left was 35 degrees.  There was a slight spasm of the 
left dorsolumbar muscles with a normal lordotic curve.  
Pressure over the right pelvis was completely negative.  The 
examiner reported that X-rays of the pelvis in December 1998 
were normal.  X-rays of the lumbar spine were interpreted to 
be in essentially normal range.  Low back strain and negative 
findings of residuals of a fracture of the superior and 
inferior right pubic rami were the diagnostic impressions.  

Service connection for low back strain/status post fracture 
superior and inferior right pubic rami was established by an 
RO rating action dated in July 1999.  This disorder was rated 
10 percent disabling, effective from December 1998, under 
Diagnostic Code 5292 of VA's Schedule for Rating Disabilities 
(Rating Schedule).

In October 1999 the RO requested a VA medical examiner review 
the veteran's claims folder in order to furnish an opinion as 
to the relationship between the veteran's inservice injury to 
the pubic rami and his current low back disorder.  A VA 
physician conducted this review that same month.  He noted 
that the veteran was in a severe motorcycle accident and 
sustained fractures of the superior and inferior rami of the 
pelvis on the right.  He stated that these fractures 
apparently healed normally and the veteran was discharged 
from hospitalization to full duty and fit for same.  He noted 
that the veteran then developed pain in the lower back but no 
pain in the pubic area.  He added that the veteran stopped 
work due to his back problem not his pubic problem.  The 
medical examiner opined that there is "less than likely as 
not" any relationship between the veteran's inservice 
fracture of the pubic rami and his present low back strain.  

In a January 2000 rating action the RO proposed to sever 
service connection for the veteran's low back strain based on 
the October 1999 opinion of the VA examiner as summarized 
above.  This decision found that the earlier decision to 
grant service connection for a low back strain was clearly 
and unmistakably erroneous.  The veteran was notified of the 
RO's proposal to sever service connection for the veteran's 
low back strain and to reduce the disability evaluation for 
the veteran's service-connected right pelvic disorder from 
10 percent to noncompensable in a letter dated in February 
2000.  He was informed that he had 60 days to submit evidence 
to show the proposed action should not be made.  The veteran 
did not respond and service connection for a low back strain 
was severed by an unappealed RO rating action dated in May 
2000.  The veteran's service-connected disorder involving his 
pubic rami was recharacterized as status post fracture 
superior and inferior right pubic rami.  The disability 
evaluation for this disorder was reduced from 10 percent to 
noncompensably disabling, effective from August 2000.  

Analysis

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  
This law rewrites the 38 U.S.C. §§ 5100-5107 "duty to assist 
provisions, to eliminate the well-grounded claim requirement, 
and requires the Secretary to provide additional assistance 
in developing all facts pertinent to a claim for benefits 
under Title 38 of the United States Code.

Although the RO did not readjudicate the veteran's claim 
subsequent to the enactment of the VCAA, the claimant was 
provided a VA rating examination in connection with his 
current claim.  The RO has collected all identified medical 
records.  The veteran was provided notice of the applicable 
laws and regulations.  There is no indication in the record 
that there is any additional evidence that has not been 
associated with the claims file.  The Board finds the veteran 
is not prejudiced by appellate review at this time without 
initial RO adjudication after enactment of the VCAA.  See 
Bernard v. Brown, 4 Vet. App. 384, (1993).  In essence, VA 
has satisfied its duties to notify and assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted as the circumstances of this case 
indicate that a remand would serve no useful purpose.  See 
Soyini v. Derwinski,  1 Vet. App. 540, 546 (1991).  

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities (Rating Schedule), which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2000).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  Functional impairment is based on 
lack of usefulness and may be due to pain, supported by 
adequate pathology and evidenced by visible behavior during 
motion.  Many factors are for consideration in evaluating 
disabilities of the musculoskeletal system and these include 
pain, weakness, limitation of motion, and atrophy.  
Crepitation within the joint structure should be noted 
carefully as points of contact that are deceased.  Painful 
motion with joint of periarticular pathology, which produces 
disability, warrants at least the minimum compensable rating 
for the joint.  38 C.F.R. §§ 4.1, 4.1, 4.10, 4.40,4.45, 4.59.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating was not limited to that reflected in 
the current severity of the disorder.  Rather, at the time of 
the initial rating, separate ratings can be assigned for 
separate periods of time based upon the facts found.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court also held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including use during flares.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed where the pain significantly limits 
functional ability during flares or when the joint is used 
repeatedly over a period of time.  The Court has also held 
that the examiner should be asked to determine whether the 
joint exhibited weakened movement, excess fatigability or 
incoordination, if feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any weakened movement, excess fatigability or incoordination.  

The veteran was granted service connection for a low 
back/pelvic disorder by the RO's June 1999 rating decision.  
This disorder was rated 10 percent disabling under Diagnostic 
Code 5292, which provides rating criteria for limitation of 
motion of the lumbar spine.  During the pendency of this 
appeal however, service connection for the veteran's low back 
disorder was severed and his service-connected disability of 
the pelvic region was recharacterized by the RO to reflect 
the actual inservice injury.  It is currently rated 
noncompensably disabling under Diagnostic Code 5299 effective 
from the date of severance of the veteran's low back 
disorder, August 1, 2000.  See 38 C.F.R. § 3.104(d) (2000).  

VA regulatory provisions provide that in cases such as this, 
a retroactive increase or additional benefit will not be 
awarded after basic entitlement has been terminated by 
severance of service connection.  38 C.F.R. § 3.400(o)(1) 
(2000).  Consequently, the Board in evaluating the veteran's 
claim for increased evaluation for the disability at issue 
will consider only the symptomatology demonstrated by the 
objective evidence to be caused by the fracture residuals of 
the right pubic rami.  Symptomatology referable to the 
veteran's low back in light of the RO's severance action is 
not for consideration.  

The veteran's right pubic rami fracture residuals have been 
rated by the RO as 10 percent disabling under Diagnostic 
Code 5292 prior to August 1, 2000, and noncompensably 
disabling under Diagnostic Code 5299 on and after August 1, 
2000.  Limitation of motion of the lumbar spine is properly 
evaluated under Diagnostic Code 5292.  Diagnostic Code 5292 
provides a 10 percent disability evaluation for slight 
limitation of motion.  In order to warrant an evaluation in 
excess of 10 percent under Diagnostic Code 5292 prior to 
August 1, 2000, the veteran would have to demonstrate that 
his service-connected pelvic disability produces moderate 
limitation of motion of the lumbar spine.  

In this case, there is no evidence that the limitation of 
motion of the veteran's lumbar spine has been more than 
slight at any time.  Range of motion testing of the lumbar 
spine on VA examination in June 1999 demonstrated a finding 
clearly indicative of no more than slight limitation of 
forward, backward extension and rotation thus warranting no 
more than the 10 percent disability then assigned.  Further, 
to the extent that the veteran has limitation of motion of 
the lumbar spine such functional impairment does not result 
from the veteran's service-connected pelvic disorder.  

As noted above, the Board must consider functional loss due 
to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  Here the veteran's 
limitation of motion of the back is associated with pain as 
indicated by the veteran, but these manifestations are not 
associated with the service-connected pelvic disorder and 
thus are not for consideration here.  

Indeed the residuals of the veteran's pelvic fractures are 
shown to be asymptomatic.  No examiner has found with respect 
to the service-connected pelvic disorder any functional loss 
due to painful motion, weakened movement, excess fatigability 
or incoordination.  Furthermore, no examiner has found 
resolving pathology or impairment of any joint stemming from 
the service connection fracture residuals.  The veteran's low 
back complaints and clinical findings referable to his low 
back are not related to his service-connected fracture 
injury.

When an unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number will be "built up" as follows:  The first two digits 
will be selected from that part of the schedule most closely 
identifying the part, or system, of the body involved; these 
last two digits will be "99" for all unlisted conditions.  
38 C.F.R. § 4.27 (2000).  In this case the Board will rate 
the residuals of the veteran's pelvic fracture under 
Diagnostic Code 5299 as an unlisted condition.

Here a VA examiner has examined the veteran and found that 
his fracture residuals have healed with no residual 
disability.  The veteran's service-connected pelvic disorder 
produces no functional impairment and is neither tender nor 
painful.  Accordingly, an increased evaluation under 
Diagnostic Code 5299 is not warranted.

The Board has considered whether the veteran is entitled to a 
staged rating for his service-connected disability as 
prescribed by the Court in Fenderson v. West, 12 Vet. App. 
119 (1999).  The veteran's service-connected fracture of the 
pubic rami appears to have been relatively stable since the 
date of claim and a staged rating is not indicated.

In reaching this decision, the Board has also considered the 
doctrine of granting the benefit of the doubt to the veteran 
but does not find that the evidence is of proximate balance 
such as to warrant its application.  


ORDER

A higher initial evaluation for status post fracture superior 
and inferior right pubic rami, in excess of 10 percent prior 
to August 1, 2000 and noncompensable from August 1, 2000, is 
denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

